Pennewill, C. J.,
charging the jury:
Gentlemen of the jury:—The court decline to instruct the jury to return a verdict of not guilty. The court think this case is controlled by State v. Grier, 88 Atl. 579, recently decided in Sussex County, inasmuch as all the questions raised in the present case were raised and determined in the Grier case.
[1,2] For the reasons given in the opinion delivered in the Grier case, which are applicable to the questions now raised, we hold that the statute of this state, known as the “Hazel Law”, is constitutional, and the federal act, known as the “Webb-Kenyon Law”, is also constitutional, and applicable to the present case, if the facts raise the same questions of law as to its applicability, as would be raised if the indictment were against the express company of which the defendant was agent, which is the contention made by the defendant.
The court are therefore of the opinion, upon the agreed statement of facts, that under the laws of the State of Delaware, and *413of the United States of America, a crime punishable under the laws of the State of Delaware is stated or shown to have been committed by the defendant. Being of such opinion, the jury is charged and directed to return a verdict of guilty against the defendant; and it is ordered that judgment be entered against the defendant upon such verdict, in conformity with the terms and stipulations of the case stated.
Verdict, guilty.